Citation Nr: 0331607	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-13 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back injury, 
including degenerative disc disease (DDD) and/or degenerative 
joint disease (DJD).  

2.  Whether a timely notice of disagreement (NOD) was filed 
with the issue of entitlement to service connection for a 
knee condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty for training from June 1980 
to October 1980.  He also served on active duty from 
February 1983 to December 1988.  He has other unverified 
active and inactive duty for training (ACDUTRA and INACDUTRA) 
with the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The veteran testified at a videoconference hearing before the 
undersigned in June 2003.  A copy of the transcript is of 
record in the claims file.  

The issue of entitlement to service connection for a back 
injury, including DDD and/or DJD, is the subject of the 
remand decision below.  


FINDINGS OF FACT

1.  By rating decision of February 18, 2000, service 
connection for knee problems was denied.  A notice letter 
with instructions on how to appeal, and a copy of the rating 
decision was sent to the veteran that same month.  

2.  Another rating decision of April 17, 2000, denied service 
connection for knee problems.  A notice letter with 
instructions on how to appeal, and a copy of the rating 
decision was sent to the veteran that same month.  

3.  In March 2001, the veteran received a letter regarding 
the Veterans Claims Assistance Act of 2000 (VCAA), notifying 
the veteran of VA's duty to assist and what evidence is 
necessary to establish entitlement.  

4.  On July 26, 2001, a rating decision readjudicated and 
denied claims for service connection for back and for knee 
disabilities pursuant to the VCAA, and the veteran was 
notified of the decision, with instructions on how to appeal.  

5.  On December 26, 2001, the veteran submitted a notice of 
disagreement (NOD) related only to the denial of service 
connection for back disability.  

6.  In a VA Form 9, received on September 4, 2002, the 
veteran indicated that he was appealing his denial for 
service connection for a back injury and his knee problems.  


CONCLUSION OF LAW

An NOD to the issue of entitlement to service connection for 
knee disability was not timely.  38 U.S.C.A. § 7105(a), 
(b)(1)(c) (West 2002); 38 C.F.R. §§ 20.201, 20.302(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in essence, that 
the veteran's filing of his NOD received by VA on 
December 26, 2001, was timely as to his claims for 
entitlement to service connection for both back and knee 
problems.  The veteran maintains that although the issue of 
service connection for back injury was the only issue 
discussed, both issues were included in his July 26, 2001 
rating decision, so he believed that his December 26, 2001 
NOD covered both issues.  

A rating decision of February 18, 2000, denied service 
connection for several disabilities, including a back injury 
and knee problems, and the veteran was so notified.  The RO 
received service medical records in March 2000.  
Consequently, the RO readjudicated the veteran's claims by 
rating decision of April 17, 2000, which, in part, again 
denied service connection for back injury and knee problems.  
A notice letter with instructions on how to appeal, and a 
copy of the rating decision was sent to the veteran 
April 26, 2000.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) was enacted in 
November 2000.  Consequently, the RO sent the veteran a 
letter regarding the VCAA and readjudicated the veteran's 
claims for back injury and knee problems by rating decision 
of July 26, 2001 pursuant to the VCAA.  On that same date, 
the RO notified the veteran of the continued denial of 
service connection for back injury and knee problems and 
provided him instructions on how to appeal and a copy of the 
rating decision.  

On December 26, 2001, VA received a NOD that discussed only 
the denial of service connection for the veteran's back 
injury.  The NOD did not indicate any disagreement with the 
denial of service connection for his claimed knee problems.  

A statement of the case (SOC) dated July 26, 2002 addressed 
the veteran's claim for service connection for a back injury.  
On September 4,  2002 the RO received a Form 9, Appeal to 
Board of Veterans' Appeals, in which the veteran indicated 
that he was appealing the issues of service connection for a 
back injury and service connection for knee problems.  This 
was a substantive appeal to the issue of entitlement to 
service connection for a back injury.  However, this was the 
first mention of disagreement with the denial of service 
connection for knee problems.  

The RO construed the VA Form 9 received in September 2002 as 
an NOD to the denial of service connection for knee problems.  
A September 17, 2002 letter from the RO informed the veteran 
that his NOD, dated September 4, 2002, for his claim of 
service connection for knee problems had been received, but 
that the RO was unable to accept the statement as a valid 
appeal since it was not received within one year of 
notification of the RO's denial, i.e., by July 26, 2002.  He 
was informed of his right to appeal the decision not to 
accept his NOD.  The veteran has perfected an appeal to this 
decision by filing an NOD on October 4, 2002 and, after 
issuance of a SOC on January 9, 2003, a VA Form 9 on 
January 31, 2003.

Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section.  Except in the case of simultaneously contested 
claims, notice of disagreement shall be filed within one year 
from the date of mailing of notice of the result of initial 
review or determination.  Such notice, and appeals, must be 
in writing and be filed with the activity which entered the 
determination with which the disagreement is expressed 
(hereinafter referred to as the "agency of original 
jurisdiction.")  A notice of disagreement postmarked before 
the expiration of the one-year period will be accepted as 
timely filed.  If no notice of disagreement is filed in 
accordance with this chapter within the prescribed period, 
the action or determination shall become final and the claim 
will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title.  38 U.S.C.A. § 7105(a), (b)(1), (c).  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the NOD must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative determinations 
were made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  For example, if service connection was denied 
for two disabilities and the claimant wishes to appeal the 
denial of service connection with respect to only one of the 
disabilities, the NOD must make that clear.  38 C.F.R. 
§ 20.201.  

In the instant claim, the Board concludes that no timely NOD 
was filed as to the claim of service connection for knee 
disability.  The last decision concerning the denial of 
service connection for knee disability was the July 26, 2001 
readjudication - pursuant to the VCAA - of the previously 
denied claim.  As the veteran was notified of this decision 
by letter dated July 26, 2001, he had until July 26, 2002 to 
file a NOD with this decision.

The NOD filed in December 2001 cannot be accepted as an NOD 
concerning the issue of entitlement to service connection for 
knee problems.  It does not identify the decision with which 
the veteran disagreed, but it does discuss the denial of 
service connection for back disability.  Consequently, the RO 
accepted it as a NOD with the denial of service connection 
for a back disability.  It does not, however, mention the 
knees at all.  Section 20.201 requires that, if - as in this 
instance -- the RO gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  Because this statement filed by the 
veteran in December 2001 does not identify the decision with 
which he disagrees, and does not mention the knees at all, 
the Board concludes that it does not meet the requirements 
for an NOD from the July 2001 denial of service connection 
for knee disability.

The first indication that the veteran was in disagreement 
with the denial of entitlement to service connection for knee 
problems was in the VA Form 9 filed on September 4, 2002.  
This was more than one year from last notice of denial dated 
July 26, 2001, and certainly more than one year since the 
previous notices of denial.  The veteran's NOD was to be 
filed "within one year from the date of mailing of notice of 
the result of initial review or determination." 38 U.S.C.A. 
§ 7105(b)(2).  Consequently, the September 2002 VA Form 9 
cannot be considered a timely NOD as to the issue of service 
connection for knee disability.

As disagreement with the denial of service connection for 
knee problems was not mentioned in any of the veteran's 
correspondence with VA until September 4, 2002, no NOD to 
that issue could be construed prior to that time.  As 
September 4, 2002 is not within one year of any of the 
notifications of denial of service connection for knee 
problems, and the December 26, 2001 statement did not 
specifically indicate disagreement with the knee claim (or 
even refer to it), the Board concludes that no timely NOD to 
the issue of entitlement to service connection for knee 
problems was filed, and the denial of service connection for 
that disability is final.  

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

V.  VCAA Considerations

The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), became effective on November 9, 2000.  The VCAA 
redefines VA's duty to assist and enhances the duty to notify 
claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  

In this case, the Board notes that the VCAA concerns VA's 
duties concerning claims for VA benefits.  It does not 
address VA's duties concerning appeals to the Board.  It 
covers such matters as furnishing application forms, 
notifying claimants of incomplete applications for benefits, 
notifying claimants of required information and evidence, and 
assisting claimants in obtaining evidence necessary to 
substantiate the claim, as well as reaffirming that the 
claimant has the responsibility to present and support a 
claim for benefits and that VA will give the benefit of the 
doubt to the claimant.  It also prohibits charges for records 
furnished by other Federal departments and agencies.  
Consequently, the Board concludes that the VCAA does not 
apply to the matter before the Board on appeal, which 
concerns the question of whether the veteran filed a timely 
NOD to initiate an appeal to the Board concerning the denial 
of service connection for knee disability.

Nonetheless, the Board notes that VA has essentially complied 
with the duty to assist and the duty to notify provisions of 
the VCAA.  The veteran was specifically notified of the 
provisions of the VCAA in a March 2001 letter and also in a 
SOC dated in December 2002.  Concerning the underlying claim 
for service connection, he was informed of what assistance VA 
would provide, what was needed from him, and the time limits 
associated with his claim.  Various notices and 
communications from the RO, such as the February 2000, 
April 2000, and July 2001, rating decisions, informed the 
veteran of the applicable laws and regulations needed to 
substantiate his claim for service connection for knee 
disability.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


The Board also notes that the veteran testified at a 
June 10, 2003 videoconference hearing before the undersigned.  
Therefore, to the extent that the VCAA might be found to 
apply in this situation, the Board would find that VA has 
complied with all obligations to inform the veteran of the 
applicable laws and regulations and with all duties to assist 
the veteran.  


ORDER

As the veteran did not file a timely NOD with respect to the 
issue of entitlement to service connection for knee problems, 
the appeal is denied.


REMAND

The veteran maintains that overuse of his back during service 
(ACDUTRA and active duty) caused his present back disability.  

A review of the record reveals that the veteran has 
unverified active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA) with the Army National Guard.  
It is not clear what state Army National Guard the veteran 
served.  Not only has the service not been verified, the 
veteran testified at his videoconference hearing that he 
reported back complaints while in service in the Army 
National Guard in 1980.  The veteran should be requested to 
provide information as to which state Army National Guard he 
served with and its address, and the RO should make an 
attempt to verify that service and obtain medical records of 
that time period in connection with this claim.  

Additionally, the veteran testified at his June 2003 
videoconference hearing that he is receiving medication from 
VA for his back condition.  VA has a duty to obtain VA 
inpatient and outpatient treatment records in connection with 
the veteran's claim.  

The veteran also related that he received treatment from 
Union Rehabilitation Center.  A statement was received from 
that facility indicating that he was evaluated for physical 
therapy at this clinic in April 2001.  No medical records 
from the clinic are associated with the claim folder.  It is 
not clear from the record if he received treatment in 
addition to evaluation from this clinic or, if, as he 
testified, he was seen by a chiropractor, Kevin Copeland, who 
is also the director of physical therapy at this clinic.  The 
veteran also indicated that he received treatment on one or 
two occasions from a company doctor at the poultry plant 
where he works.  He maintains that the doctor indicated that 
he had a strained back condition.  He indicates that he works 
for Con Agra Poultry.  The RO should ask the veteran to 
verify his treatment with the Union Rehabilitation Center and 
Kevin Copeland, and if he was seen for more than just an 
evaluation, those medical records should be sought.  The RO 
should also attempt to obtain the medical records from the 
company doctor at Con Agra and associate those records with 
the claims folder.  

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The record suggests that the veteran 
had periods of active duty, ACDUTRA, and 
INACDUTRA in the Army National Guard.  
Contact the veteran and request that he 
identify his dates of service in the Army 
National Guard.  The veteran should also 
identify the name and address of the 
state and the Reserve command or unit he 
was attached to.  Upon receipt of the 
requested information, contact the 
National Personnel Records Center (NPRC), 
the state, or any other appropriate 
agency, verify his service and obtain all 
service medical records related to the 
veteran's service in the Army National 
Guard.  If no service records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

2.  The RO should make all efforts to 
obtain all of the veteran's VA treatment 
records, if any, regarding treatment of 
his back and associate those records with 
the claims folder.  If the records are 
unavailable, the RO should so indicate as 
a matter of record.  

3.  The RO should contact the veteran and 
determine if Union Rehabilitation Center 
and/or Kevin Copeland treated him, or if 
he was seen for a "one time only" 
evaluation.  If he received treatment 
from this Center or Kevin Copeland, after 
obtaining an appropriate release of 
information, the RO should contact Union 
Rehabilitation Center and/or Kevin 
Copeland, and obtain copies of the 
veteran's medical records related to 
treatment of his back condition and 
associate those records with the claims 
folder.  

4.  The RO should obtain a release of 
information from the veteran and contact 
his employer, Con Agra Poultry, and/or 
Dr. Ballard, Farmville, Louisiana, the 
company doctor for Con Agra Poultry.  The 
RO should request any medical records 
from the employer or Dr. Ballard related 
to treatment received for his back 
condition.  These records should be 
obtained and associated with the claims 
folder.  

5.  Once the requested records have been 
received, the veteran should undergo VA 
examination of his back.  Send the claims 
folder and a copy of this remand to the 
examiner for review.  The examiner should 
indicate the current diagnosis or 
diagnoses of the veteran's back 
disability.  As to each diagnosis, the 
examiner should give an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that each diagnosed condition is due to 
disease or injury during active service 
or ACDUTRA, or injury during INACDUTRA.  
A rationale should be given for any 
opinion made.  

6.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



